 1
 2
 3
 4
 5
 6
 7                                                                  JS-6
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   JAMES HAMPTON,                  ) Case No. CV 16-4602-DDP (SP)
                                     )
12                       Plaintiff,  )
                                     ) JUDGMENT
13                  v.               )
                                     )
14                                   )
      J. CURIEL, et al.,             )
15                                   )
                         Defendants. )
16                                   )
                                     )
17   _____________________________ )
18
19        Pursuant to the Order Accepting Findings and Recommendation of United
20 States Magistrate Judge,
21        IT IS HEREBY ADJUDGED that the Second Amended Complaint and this
22 action are dismissed without leave to amend.
23
24 Dated: April 16, 2019
25                                      ____
                                        __ ________
                                                  _____________
                                                              ________
                                        _______________________________
26                                      HONORABLE DEAN D. PREGERSON
                                        UNITED STATES DISTRICT JUDGE
27
28
